DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 10-25 are pending.  Claims 10 and 18 have been amended.  Claims 1-9 have been canceled. 

Response to Arguments
Applicant’s arguments filed 12/04/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made in view of Kubo US 2015/0142305 in view of Mielenz et al. US 2019/0101396.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 18-24 rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 2015/0142305 in view of Mielenz et al. US 2019/0101396.

  Regarding claim 10, Kubo teaches:
determining a current position of a vehicle (Par 0027 “The position detector 11 subsequently detects a present position of the vehicle and subsequently detects a travelling direction of the vehicle. The position detector 11 may include a distance sensor instead of the speed sensor 14.”) via a navigation system (Par 0026 “the navigation apparatus 1 includes a position detector”) in the vehicle (Par 0012 “a navigation apparatus utilized in an electric vehicle”);  

comparing the current position of the vehicle with a stored location of a charging station; (compares location with a current position of vehicle to determine distance away. Par 0067 “The route calculation section 37 searches for the charging stations disposed within a reachable range from the present position of the vehicle, and calculates a distance to the closest one of the charging stations” and Par 0120 “The name of the charging station may be obtained from the map data”)

upon determining that the current position of the vehicle is within a threshold distance from the stored location of the charging station, activating a headlight of the vehicle according to a pattern selected to indicate the stored location. (Fig 10 #E; Par 0119 “the light beam locus generating section 39 newly generates the light beam locus related to the charging station (hereinafter, referred to as a light beam locus for charging). The light beam locus generating section 39 generates the light beam locus for charging so that the light beam locus for charging is displaced from a place of the area display of the original light beam locus in the travelling direction of the vehicle toward a branch point that guides to the closest charging station.”)
Kubo does not explicitly teach:
activating a headlight of the vehicle to illuminate an area outside the vehicle.
Mielenz teaches:
activating a headlight of the vehicle to illuminate an area outside the vehicle.
 (illuminates area of the environmental feature. Fig 2 #122 headlight and 130 outside area of the vehicle; Par 0031 “The adjustment of illumination 130, 140 of environmental feature 200 is to be understood, for example, as a movement of a headlight 122, which is implemented in such a way that environmental feature 200 becomes better illuminated than previously”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the headlight taught by Kubo to have to illuminate an area outside the vehicle taught by Mielenz for the purpose of better navigation of the vehicle. (Refer to 0003-0004)


  Regarding claim 11, Kubo teaches:
activating the headlight in a manner such that the charging station is illuminated.  
(the light beam indicates the path to charging station an when vehicle  gets to a visual insight proximity the light beam will be directed on the charging station illuminating it with the light beam. Fig 10 #E; Par 0119 “the light beam locus generating section 39 newly generates the light beam locus related to the charging station (hereinafter, referred to as a light beam locus for charging). The light beam locus generating section 39 generates the light beam locus for charging so that the light beam locus for charging is displaced from a place of the area display of the original light beam locus in the travelling direction of the vehicle toward a branch point that guides to the closest charging station.”)

Regarding claim 12, Kubo teaches:
the headlight is configured to produce a cone of light, (Fig 10 #E)

changing an orientation of the cone of light in a manner such that the charging station is illuminated.   (Fig 10 #E)

   Regarding claim 13, Kubo teaches:
the headlight is configured to produce a cone of light that projects a symbol, (Fig 10 #F; Par 0122 “an example of the area display of the light beam locus for charging together with the texts”)

activating the light to project a symbol that points to the charging station.   (Fig 10 #F)

Regarding claim 14, Kubo teaches:
receiving a transmission from the charging station specifying a present state of the charging station; (charging information broadly noted as present state of the charging machine. Par 0043 “the communication device 25 receives………. a charging facility information obtaining section”)

selecting the charging station to be indicated by the headlight upon determining that the present state renders the charging station able to charge a vehicle battery.   (Fig 10 #F; Par 0116 “the route calculation section 37 searches for the available charging station around the present position of the vehicle.”)

  Regarding claim 15, Kubo teaches:
receiving a transmission from the charging station specifying the location of the charging station.   (Fig 10 #F)

  Regarding claim 16, Kubo teaches:
measuring a state of charge of a vehicle battery; (Par 0042 “The battery state detection section 32 obtains the SOC of the travelling battery of the vehicle”)

comparing the current position of the vehicle with the stored location of the charging station upon determining that the state of charge is below a predetermined threshold. (Fig 9 #S101-S106)

  Regarding claim 18, Kubo teaches:
(Par 0027 “The position detector 11 subsequently detects a present position of the vehicle and subsequently detects a travelling direction of the vehicle. The position detector 11 may include a distance sensor instead of the speed sensor 14.”) via a navigation system (Par 0026 “the navigation apparatus 1 includes a position detector”) in the vehicle (Par 0012 “a navigation apparatus utilized in an electric vehicle”); 

compare the current position of the vehicle with a stored location of a charging station; (compares location with a current position of vehicle to determine distance away. Par 0067 “The route calculation section 37 searches for the charging stations disposed within a reachable range from the present position of the vehicle, and calculates a distance to the closest one of the charging stations” and Par 0120 “The name of the charging station may be obtained from the map data”)

upon determining that the current position of the vehicle is within a threshold distance from the stored location of the charging station, activate a headlight of the vehicle according to a pattern selected to indicate the stored location.   (Fig 10 #E; Par 0119 “the light beam locus generating section 39 newly generates the light beam locus related to the charging station (hereinafter, referred to as a light beam locus for charging). The light beam locus generating section 39 generates the light beam locus for charging so that the light beam locus for charging is displaced from a place of the area display of the original light beam locus in the travelling direction of the vehicle toward a branch point that guides to the closest charging station.”)
Kubo does not explicitly teach:
a headlight of the vehicle to illuminate an area outside the vehicle.
Mielenz teaches:
a headlight of the vehicle to illuminate an area outside the vehicle.
 (illuminates area of the environmental feature. Fig 2 #122 headlight and 130 outside area of the vehicle; Par 0031 “The adjustment of illumination 130, 140 of environmental feature 200 is to be understood, for example, as a movement of a headlight 122, which is implemented in such a way that environmental feature 200 becomes better illuminated than previously”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the headlight taught by Kubo to have to illuminate an area outside the vehicle taught by Mielenz for the purpose of better navigation of the vehicle. (Refer to 0003-0004)

Regarding claim 19, Kubo teaches:
programming to activate the headlight in a manner such that the charging station is illuminated. (Fig 10 #E)

  Regarding claim 20, Kubo teaches:
the headlight is configured to produce a cone of light, (Fig 10 #E)
programming to change an orientation of the cone of light in a manner such that the charging station is illuminated. (Fig 10 #E)

Regarding claim 21, Kubo teaches:
the headlight is configured to produce a cone of light that projects a symbol, (Fig 10 #F; Par 0122 “an example of the area display of the light beam locus for charging together with the texts”)

programming to activate the light to project a symbol that points to the charging station. (Fig 10 #F)

Regarding claim 22, Kubo teaches:
programming to receive a transmission from the charging station specifying a present state of the charging station; (charging information broadly noted as present state of the charging machine. Par 0043 “the communication device 25 receives………. a charging facility information obtaining section”)


select the charging station to be indicated by the headlight upon determining that the present state renders the charging station able to charge a vehicle battery. (Fig 10 #F; Par 0116 “the route calculation section 37 searches for the available charging station around the present position of the vehicle.”)

  Regarding claim 23, Kubo teaches:
 (Fig 10 #F)

  Regarding claim 24, Kubo teaches:
programming to:
determine a state of charge of a vehicle battery; (Par 0042 “The battery state detection section 32 obtains the SOC of the travelling battery of the vehicle”)

compare the current position of the vehicle with the stored location of the charging station upon determining that the state of charge is below a predetermined threshold. (Fig 9 #S101-S106)

Claims 17 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 2015/0142305 in view of Mielenz et al. US 2019/0101396 as applied to claim 10 and 18 above, and further in view of Mazzola et al. US 2018/0286236.

Regarding claim 17 and 25, Kubo teaches:
measuring a vehicle speed; (Par 0027 “a speed sensor (SPEED SENS) 14 that calculates a vehicle speed”)

comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed is below a predetermined threshold. (Par 0047 “The traveled distance may also be calculated based on a detection result of the speed sensor 14”)
Even though Kubo teaches:
measuring a vehicle speed;
comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed. (Wherein the vehicle speed is part of the state information in further determining distance to further determine the closest charging station. Fig 2 #32; Par 0047 “The traveled distance may also be calculated based on a detection result of the speed sensor 14” Par 0037 “The vehicle state data includes the vehicle speed”)
Kubo does not explicitly teach:
comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed is below a predetermined threshold.
Mazzola teaches:
comparing the current position of the vehicle with the stored location upon determining that the vehicle speed is below a predetermined threshold. (Par 0007 “determining whether to provide a user-selectable message on the first user device based on a vehicle speed” Par 0104 “when the augmented reality system 900 is activated, it may be determined based on the location and/or data that media device 910 is travelling faster than a threshold speed, such as 3-10 m/s, possibly corresponding with a moving vehicle.” Par 101 “tracking the sensor data and location data and may determine that the vehicle operator has returned to the parking location. Upon detecting a sudden acceleration and/or velocity exceeding a threshold,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparing taught by Kubo to have vehicle speed threshold taught by Mazzola for the purpose of further detection of location. (Refer to Par 0002)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bartz et al. US 2019/0315244 - Navigation form vehicle to charging station. 
Kahler et al. US 2012/0044090 and Kunii et al. US 2018/0004020 – projecting an image outside the vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859